DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Mnilk et al. US 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality. 
 Regarding claim 1, Mnilk discloses a method of packaging butter sticks comprising adding unformed butter (butter granules 16) to an extruder, wherein the extruder shapes the butter into defined dimensions, extruding the butter cutting the extruded butter at a desired length to form butter sticks and packing the butter sticks (butter granules pass through outlet 5 to extruder 15 from which they are extruded at 17 in the form of a continuous strand of butter B ready to be cut and packed) (‘551, col. 3, lines 10-14).
Claim 1 differs from Mnilk in the recitation the step of extruding the butter comprises extruding void free butter having a temperature of at least about 50 °F at the forming die of the extruder. 
Yamamoto discloses a method of shaping butter comprising adding unformed butter to an extruder where an extruder shapes the butter into defined dimensions and teaches extruding void free (deaerated) butter having a temperature of at least about 50 °F (11 °C = 51.8 °F at outlet of the extruder) at a forming die (extruder outlet). It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk such the step of extruding the butter comprises extruding void free butter having a temperature of at least about 50 °F at the forming die of the extruder as taught by Yamamoto since Yamammoto shows this was a suitable temperature for void free butter (deaerated butter) at a forming die (outlet of the extruder) after being subjected to kneading and deaeration and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Claim 1 differs from Mnilk in view of Yamamoto in the recitation that the step of cutting the extruded butter occurs as the extruded butter emerges from the extruder. 
Schaub teaches a method of packaging butter sticks (butter prints), which includes extruding butter and a step of cutting the extruded butter occurs as it emerges from the extruder (31) in desired lengths or prints (col. 7, lines 64-75, col. 8, lines 1-7, col. 1, lines 1-9).   It would have been obvious to one of ordinary skill in the art to modify the step of cutting the extruded butter of the method of Mnilk to specifically occur as it emerges from the extruder as taught by Schaub, since Schaub teaches a known extrusion and cutting device for butter that has successfully carried out extrusion of butter and cutting the extruded butter as it emerges from the extruder and to apply this known technique to other known methods of extruding and cutting butter would have been an obvious modification to one of ordinary skill in the art. It has been held by the courts that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP 2141.III.D). 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in the recitation that the extruded butter is cut at a length of about 4.7 inches to about 5.25 inches to form butter sticks and wherein each of the butter sticks comprises a width of about 0.4 inches to about 1.75 inches.
Papavero discloses that a common butter stick size includes shaped sticks that are 4.75 inches long and 1.25 inches wide ([0038]). It would have been obvious to one of ordinary skill in the art to modify the extruded butter of Mnilk in view of Yamamoto in view of Schaub to be cut at a length of 4.75 inches and to modify the butter sticks to 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in the recitation that the method comprises a cooling step of cooling the butter sticks prior to packaging.
Weland discloses a process of wrapping butter in order to prevent any loss of weight through handling or wrapping during packaging of the butter. Weland discloses that after cutting and prior to wrapping a loss takes place either through evaporation or parts handling the butter and that to prevent this loss Weland teaches passing the cut butter sticks immediately after being cut into predetermined sizes, through a box of sufficient length wherein the temperature has been reduced close to zero so that the entire faces of the blocks will become solidified and provided with a thin frozen surface coat which will resist any cause to make it lose weight through handling and wrapping 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in the recitation that the packing step includes flow wrapping the cooled butter sticks within an adhesive film.
Altvater discloses a common packing process for moulded butter includes flow wrapping cooled butter (‘831, [0051]) within a film (‘831, [0053], [0054], [0017]-[0020]), and discloses that the packing process enables a high operating speed of the machine of the invention and discloses an object of the invention is to shape and package butter in a shorter period of time than known machines (‘831, [0022], [0011]).  It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland such that the packing step includes flow wrapping the cooled butter sticks within a film as taught by Altvater in order to allow for higher operating speed of the packaging process and further since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar devices (methods, or products) in the same way (MPEP 2141.III.C).  
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in the recitation that the film is specifically an adhesive film. 
Hughes discloses a flow wrapping process for food products, especially block/slab products (‘866, [0018]) and discloses it was common to use film having adhesive for forming seals or film without additional adhesive by using heat and pressure to seal a thermoplastic to itself (‘866, [0024]). It would have been obvious to one of ordinary skill in the art to modify the method of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater such that the packing step includes flow wrapping the cooled butter sticks within a film having adhesive as taught by Hughes since it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results (MPEP 2141.III.D).  
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in the recitation that the butter sticks are specifically packaged within a temperature range of about 15 °F to about 30 °F. 
SPX Cold Extrusion of Butter discloses a process for chilling butter to temperatures lower than 7 °C (44.6 °F) and discloses that 7 °C (44.6 °F) is a critical temperature with regard to the hardness of butter. SPX discloses that hardness is an essential factor and that if the butter does not exhibit a certain hardness, it is not possible to stack it without deformation of the butter block (Pg. 1, Left col., Pilot Trials), and discloses that chilled butter tended to exhibit a better spreadability and plasticity at usage temperature compared to normal butter (Pg. 2, right col.). It is noted Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes already teaches hardening of butter by cooling the butter 
Additionally Krause et al. discloses that butter quarters should be refrigerated at 5 °C for less than 6 months and when frozen at -20 °C can be stored for up to 12 months (Pg. 464, conclusion), thus Krause specifically teaches butter can be suitably chilled to temperatures ranging from 5°C (41°F) and -20°C (-4°F). It would have been obvious to one of ordinary skill in the art to vary the temperature range the butter sticks of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes are packaged within including to those values presently claimed in order to obtain a desired hardness as well as a desired butter storage period.
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in the recitation that the cooled butter sticks 
However, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause discloses desiring surface hardening of cut butter by chilling so that it can be handled without the loss of weight by evaporation or by adhering to the parts contacting the butter (‘458, right col. lines 55-59, left col. 35-43). Weland discloses reducing the temperature of the butter so that the entire faces of the blocks will become solidified and provided with a thin frozen surface coat which will resist any cause to make it lose weight through handling and wrapping (‘458, Left col., Lines 35-43). Therefore it is obvious that the surface of the butter has a firmness level greater than the core, regarding the particular firmness level of each of the crust/surface and the core, it is noted that SPX discloses that hardness is an essential factor and that if the butter does not exhibit a certain hardness, it is not possible to stack it without deformation of the butter block (Pg. 1, Left col., Pilot Trials), and Heinze teaches that at room temperature butter has a viscosity of about 50,000-75,000 centipoise and that the viscosity is dependent on temperature and that in general the viscosity of a liquid varies inversely with the liquids temperature ([0021]). Absent a showing of criticality with respect to the particular firmness level of the butter it would have been obvious to one of ordinary skill in the art to adjust the firmness levels through routine experimentation to values including those presently claimed in order to prevent loss of weight of the butter and deformation of the butter during packaging and handling. It has been held that 
Claim 1 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in the recitation that the step of cooling the butter sticks is carried out in an environment of about -70 °F to about -140 °F such that a core temperature of the butter sticks drops by about 2 °F to about 10 °F and an exterior temperature of the butter sticks drops by about 45 °F to about 100 °F.
Fennema discloses a type of freezing for foods includes cryogenic freezing for very rapid freezing of foods, and that cryogenic freezing can include very cold air at about -60 °C (-76 °F) (Pg. 712). Fennema discloses that benefits of cryogenic freezing include good retention of original quality attributes and minimal loss of product weight during freezing (Pg. 712-714).
Handbook of Food Preservation discloses that in cryogenic freezing food is exposed to an atmosphere below -60 °C (-76 °F), and that the rapid freezing of cryogenic freezing reduces evaporative weight loss from product (Pg. 655).
BOC discloses that benefits of cryogenic freezing include fast freezing for higher production speed, higher product quality than with slow cooling, products lose less water when defrosted, and lower dehydration. BOC discloses slow freezing can damage food products and that the freezing process, which is performed to reduce the temperature of foodstuff to the final freezing point, usually -18 °C, must be passed through quickly as possible in order to reach high product qualities (Pg. 3)
Therefore it would have been obvious to one of ordinary skill in the art to modify the method Mnilk in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze such that the step of cooling the butter sticks is carried out in an environment of about -70 °F to about -140 °F as taught by Fennema, Handbook of Food Preservation and BOC in order to obtain higher production speed and reduced evaporative weight loss.
Regarding the cooling step being performed such that a core temperature of the butter sticks drops by about 2 °F to about 10 °F and an exterior temperature of the butter sticks drops by about 45 °F to about 100 °F. 
Mnilk discloses that butter is introduced into the extruder at about 6 °C (about 42.8 °F) (‘551, col. 3, lines 52-54), 
SPX Cold Extrusion of Butter teaches that the cooling process for butter includes chilling butter from the typical filling temperature of 13 °C -16 °C (55.4 °F -60.8 °F) to lower than 7 °C (44. 6 °F), 
Krause et al. discloses that butter quarters should be refrigerated at 5 °C (41 °F) for less than 6 months and when frozen at -20 °C (-4 °F) can be stored for up to 12 months (Pg. 464, conclusion). Thus Krause specifically teaches butter can be suitably chilled to temperatures ranging from 5°C (41°F) and -20°C (-4°F).
Freezing Effects on Food Quality discloses that the freezing point of butter includes 0°C and -9°C to -20 °C (Pg. 304, Table 2) and discloses that freezing has no observable effect of the characteristics or quality of butter, and that when butter is to be 
It is noted that SPX discloses chilling butter to temperatures lower than 7°C (44.6°F) and discloses that 7°C (44.6°F) is a critical temperature with regard to the hardness of butter and that typical filling temperatures include 13°C-16°C (55.4°F to 60.8°F).
It is noted that Weland discloses reducing the temperature of the butter blocks so that entire faces of the blocks will become solidified and provided with a thin frozen surface coat prior to packaging, therefore making it obvious to chill butter sticks such that the exterior that is firmer than the core, prior to packaging.
It is noted that Handbook of Food Preservation at Pg. 23 discussing cryogenic freezing discloses that cryogenic gases can also be advantageously applied to produce a hard frozen crust on a soft product to allow for easier handling.
It is noted that Heinze teaches that at room temperature butter has a viscosity of about 50,000-75,000 centipoise and that the viscosity is dependent on temperature and that in general the viscosity of a liquid varies inversely with the liquids temperature ([0021]). 
Fennema, BOC and Handbook provide motivation to use cryogenic freezing to obtain butter at its freezing temperature in a faster time period as well as to form a hard frozen crust on a soft product for easier handling.
Thus while the references don't specifically teach the specific exterior and core temperature drops, the art as a whole teaches that butter can be dropped from a starting range of temperatures including 42.8 °F and 55.4°F to 60.8°F to a range of 
Regarding claim 2, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality discloses that the unformed butter is at about 6 °C (42.8 °F) when introduced into the extruder (‘551, col. 3, lines 53-57), however it is also noted that SPX teaches a typical filling temperature for butter into an extruder includes 55.4 °F to 60.8 °F.
Regarding claim 6, claim 6 is rejected for the same reasons given above as for claim 1. Regarding the steps being formed continuously, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality discloses that the apparatus . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mnilk et al. 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in view of White et al. US 2005/0123663.
Claim 5 differs from Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in the recitation that the extruder comprises a jacketed temperature controlled die. 
White discloses a method for extruding a formable product such as butter and discloses that the die plate may be jacketed for temperature control as an aid to flow and even distribution and that the product is cooled as needed to aid in the solidification (‘663, [0024], [0037]). It would have been obvious to one of ordinary skill in the art to modify the extruder of Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality to comprise a jacketed temperature controlled die as taught by White in order to ensure that the extruded butter is cooled as needed to aid in the hardening of the butter.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mnilk et al. 3,324,551 in view of Yamamoto JP H03251142 (Espacenet Translation) in view of Schaub US 2,481,691 in view of Papavero et al. US 2012/0294663 in view of Weland US 1,807,458 in view of Altvater et al. US 2003/0126831 in view of Hughes US 2009/0190866 in view of SPX Cold Extrusion of Butter in view of Krause et al. in view of Heinze US 2012/0024887 in view of Fennema in view of Handbook of Food Preservation in view of BOC Freezing and Cooling in view of Freezing Effects on Food Quality in view of Adekola (Influence of Food Extruder Die Dimensions on Extruded Products).
Regarding claims 14 and 15, Mnilk in view of Yamamoto in view of Schaub in view of Papavero in view of Weland in view of Altvater in view of Hughes in view of SPX Cold Extrusion of Butter in view of Krause in view of Heinze in view of Fennema in view 
Adekola discloses that flow rate of a product through the die of an extruder decreases proportionally with increasing die length (Pg. 058, Effect of Dimensions on flow velocity, conclusions). In other words Adekola teaches that the die length can be controlled to obtain a desired flow rate of a food material through the die of an extruder, and thereby a desired residence time of the food material in the die of the extruder. Absent a showing of criticality with respect to the particular length of the extruder die egress (a result effective variable as recognized by Adekola), it would have been obvious to one of ordinary skill in the art to adjust the length of the egress of the extruder die through routine experimentation to values including those presently claimed in order to obtain a desired flow rate and residence time of the butter in the extrusion die. It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05).
Response to Arguments
 Applicant’s arguments with respect to the claims have been considered however Yamamoto JP H03251142 (Espacenet Translation) has been brought to teach the new limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilgers US 1,690,784 discloses compressing butter during shaping to prevent air holes in the material (left col, lines 15-25). RU 2131097 discloses a method of preparing butter for storage comprising molding packaging and freezing, extruding unformed butter at a temperature of 17 °C (Espacenet Translation, Abstract, [0010]). JP H0723709 discloses deaerating and extruding unformed butter, and discloses that degassing is indispensable in butter remodeling method since when butter contains air its hardness decreases and the uniformity and ductility of the structure deteriorate (Espacenet Translation [0002], [0006], [0007]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792